My views on the constitutionality of the section of the statute in question are set forth in People v. Victor, ante, 506. With regard to plaintiffs' claim that the statute violates the Fourteenth Amendment to the Constitution of the United States in denying to plaintiffs the equal protection of the laws — an issue, herein, somewhat more emphasized than in theVictor Case, — such contention is without foundation, under the authority of Nebbia v. New York, 291 U.S. 502
(54 Sup. Ct. 505, 89 A.L.R. 1469). It may be well to add, in view of the trial court's findings and plaintiffs' reliance and argument based thereon, that it will always be conclusively presumed that the legislature acted from proper motives,People, ex rel. Ellis, v. Calder, 153 Mich. 724, 126 Am. St. Rep. 550; People v. Gardner, 143 Mich. 104, and that it is not within the province of the judiciary to inquire into the motives actuating the law-making body in the enactment of a statute. People v. Gardner, supra; Flint  Fenton Plank RoadCo. v. Woodhull, 25 Mich. 99 (12 Am. Rep. 233).
The decree should be reversed, and the injunction set aside.
POTTER, J., concurred with McALLISTER, J. BUSHNELL, J., did not sit. *Page 557